Citation Nr: 0311347	
Decision Date: 06/03/03    Archive Date: 06/10/03

DOCKET NO.  97-31 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for a left knee disability 
to include degenerative joint disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel

INTRODUCTION

The veteran served on active duty from March 1984 to March 
1996.  His claim initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, which denied the benefit sought on 
appeal.  In November 2000, the Board remanded the case to the 
RO for additional development.  The case is once again before 
the Board. 


REMAND

For the reasons set forth below, the Board finds that 
additional development is required before it can adjudicate 
the veteran's claim of entitlement to service connection for 
a left knee disability to include degenerative joint disease.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
The VCAA includes an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits.  The claimant must 
also be notified of which evidence, if any, he or she is 
expected to obtain and submit and which evidence will be 
retrieved by VA.  See 38 U.S.C.A. § 5103(a) and (b) (West 
2002).  See also Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  The VCAA is applicable to all claims filed on 
or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. 5107.  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  

A review of the claims file reveals that, pursuant to 38 
C.F.R. § 19.9(a)(2)(ii) (2002), the Board attempted to 
develop the record on its own by requesting additional 
evidence.  In a December 2002 letter, the Board notified the 
veteran and his representative that it was scheduling the 
veteran for a magnetic resonance image (MRI) at the VA 
Medical Center in Minneapolis.  The veteran underwent an MRI 
in January 2003, the report of which has been associated with 
the claims file.  

However, the RO has not had the opportunity to readjudicate 
the issue on appeal with consideration of this additional 
evidence.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993).  In Disabled American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated 38 C.F.R. §§ 19.9(a)(2) and (a)(2)(ii), 
noting that it is inconsistent with 38 U.S.C.A. § 7104(a) 
(West 2002) because it denies appellants a "review on 
appeal" when the Board considers additional evidence without 
having to remand the case to the RO for initial 
consideration.  As such, a remand in this case is required 
for the RO to adjudicate the veteran's claim based on the 
newly submitted evidence.  
 
Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate action 
in this case to comply with the notice 
and duty-to-assist provisions of 38 
U.S.C.A. § 5103(a) and (b), § 5103A, 
including the provision concerning the 
one-year period for receipt of additional 
evidence.  

2.  The RO must readjudicate the issue on 
appeal and consider all evidence received 
since issuance of the most recent 
supplemental statement of the case.  If 
the benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                  
_________________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




